Citation Nr: 1748126	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-12 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness due to service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and from October 1990 until April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board, most recently in April 2015, at which time the issue on appeal was remanded for additional development.  The case now returns to the Board for further appellate action.


FINDING OF FACT

Fatigue is presumed to be etiologically related to the Veteran's service in Southwest Asia.  


CONCLUSION OF LAW

Fatigue is presumed to have been incurred in active service due to exposure to toxins in Southwest Asia.  38 U.S.C. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently experiences fatigue and asserts that those symptoms developed because of his service in Southwest Asia.  A review of the Veteran's DD Form 214 shows that he served in Iraq for four months and fifteen days in support of Operation Desert Shield and Operation Desert Storm.  Therefore, the Board finds that the Veteran has qualifying service in Southwest Asia.  

Service treatment records (STRs) are silent for complaints of or treatment for fatigue while the Veteran was in active service.  However, the Veteran has reported that he first experienced chronic fatigue in August 1991, after suffering from septicemia for 10 days.  The Veteran asserts he has continued to suffer from fatigue since that time.  The Board notes that the Veteran is competent to report when he first experienced fatigue and that the symptoms have continued.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect.

At a June 2010 VA examination, the Veteran reported to the examiner that he developed chronic fatigue syndrome after having septicemia in August 1991.  The Veteran reported being chronically fatigued and indicated he began to receive medication in 1993, which included Provigil and Nuvigil to help increase his energy.  The Veteran reported that this strategy worked for some time, but eventually he was tired by approximately 2:30 P.M. each day.  The Veteran was prescribed Xanax at night so that he could sleep.  The examiner noted the Veteran was continuously on medication, Nuvigil, for fatigue.  The examiner noted that the Veteran's fatigue was not debilitating, but noted fatigue lasted for more than twenty-four hours after exercise.  The examiner further noted that fatigue restricted 50 percent of the Veteran's activities and prevented the Veteran from working on ladders.  Also, lack of alertness prevented the Veteran from working with electricity or power tools for safety reasons.  The examiner also reported fatigue caused the following symptoms:  migratory joint pain; sleep disturbance; inability to concentrate; headaches; and other neuropsychological symptoms.  The examiner noted that the Veteran's migratory joint pain, sleep disturbance and inability to concentrate were frequent, causing significant effects on the Veteran because it led to decreased concentration and lack of stamina.  The Veteran had been self-employed as an electrician for more than 10 years.  The fatigue did have a severe effect on the Veteran's ability to exercise and mild effects on chores, shopping, recreation and travel.  The examiner noted that the Veteran's debilitating fatigue had been severe enough to reduce the Veteran's daily activities below 50 percent of the Veteran's pre-illness activity for more than the last 6 months.  

In a November 2010 VA addendum opinion, the examiner opined that the Veteran did not meet Veteran Benefits Administration (VBA) regulations for chronic fatigue syndrome because the Veteran did not exhibit at least 6 of the 10 chronic fatigue syndrome diagnostic criteria necessary for a diagnosis of chronic fatigue syndrome.  

In April 2015, the Board remanded the issue of chronic fatigue, adding that service connection could be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness under 38 C.F.R. § 3.317 (2016).  The Board remanded the issue, ordering an addendum opinion to the June 2010 and November 2010 VA examination reports on the nature and etiology of the Veteran's fatigue, as a potential manifestation of an undiagnosed illness due to service in Southwest Asia.  

In a May 2015 VA addendum opinion, the examiner opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that there was no evidence that the Veteran complained of fatigue after returning from Southwest Asia and the Veteran had no complaints of fatigue on his initial claim for compensation in November 2005.  The examiner also stated that the opinion was based on the lack of symptoms of fatigue or "undiagnosed illnesses" in the service treatment records (STRs).

In April 2010, the Veteran's private medical doctor provided a letter reporting that he treated the Veteran for chronic fatigue.  Dr. A.A. reported the Veteran had problems with sleeping and staying awake during the daytime.  The doctor reported treating the Veteran for chronic fatigue with the medication Modafinil.  

The Board finds that the VA examination and opinion reports of record are not adequate.  In this regard, the examiners have failed to sufficiently consider the lay testimony provided by the Veteran.  Further, they have not offered an etiology opinion on the Veteran's fatigue.  No explanation has been offered as to why the Veteran suffers chronic fatigue.  The rationale offered is based on the lack of complaints of fatigue in the STRs and lack of complaints of fatigue in an earlier compensation claim filed by the Veteran.  This addendum opinion does not offer a rationale based on medical evidence or evidence from accepted medical or scientific literature.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran had service in Southwest Asia.  He reported that he has suffered from fatigue since August 1991, shortly after his return from Southwest Asia, and there is no pathology present to support a confirmed diagnosis manifested by fatigue.  The Veteran has been found to have fatigue by VA examinations and by his private physician and is still currently treated for fatigue and its symptoms.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for fatigue, as part of an undiagnosed illness, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fatigue, as a result of an undiagnosed illness due to service in Southwest Asia, is granted.  



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


